DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“The Office rejected claims 5, 6, 8, 13, 14, and 16 as being allegedly indefinite…Applicant has amended claims 1, 5, 6, 8, 9, 13, 14, and 16 to address the issue raised by the Office, rendering the rejection moot.”
Applicant’s arguments have been fully considered and are persuasive.  The previous rejection under §112 has been withdrawn. 
Applicant’s second argument is as follows:
“Mohemmed is completely silent regarding "segmenting the one or more current values into current data blocks when the one or more current values are unmatched with the previously sensed values of the pre-trained data and neural model, wherein the current data blocks indicate currently learned data," as recited in claim 1 (emphases added).  
Further, Applicant submits that, in Mohemmed, a neuron is trained to recognize five classes by firing at five time instances assigned to identify the classes. Even if this portion of Mohemmed discloses identifying the classes, it is silent regarding "comparing the current data blocks with previous data blocks, indicating previously learned data associated with the previously sensed values of the pre-trained data and neural model, to determine inconsistency, wherein comparing the current data blocks with previous data blocks provides a deeper insight to the neural chip about the validity between the one or more current values and the previously sensed values," as recited in claim 1… 
Further, Applicant submits that, the cited references-Park, Mohemmed, and Indiveri- taken alone or in combination, fail to disclose or suggest "segmenting the one or more current values into current data blocks when the one or more current values are 15Application No.: 15/653,878Attorney Docket No.: 11612.0625-00000unmatched with the 

As stated in ¶16b, pg. 4 of the 8/3/2020 Non-Final Rejection, Mohemmed teaches “comparing the current data blocks…” in Table 2 and §4.2, as will be discussed in further detail in the §103 rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not understood whether these claims should be interpreted as “when the one or more current values are unmatched…” or “wherein the one or more current values are unmatched with the previously sensed values of the pre-trained data and the neural model and applying …”
For the purposes of examination, Examiner will use the “and applying” interpretation for this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0154469) in view of Mohemmed et al (NPL: “Training spiking neural networks to associate spatio-temproal input-output spike patterns”) and Indiveri (NPL: “Memory and Information Processing in Neuromorphic Systems”).
For claim 1, Park teaches a method of optimizing operation of a neural chip capable of performing human-like operations ([0105]), the method comprising:
sensing, by one or more sensors interfaced with the neural chip (EEG and cochlea signal sensors, see Figures 17 and 18), one or more current values of one or more physical parameters indicating an environment associated with an application (Figures 17-21); 
Park fails to teach:
the transmitting, comparing and performing steps as claimed.
However, Mohemmed teaches:
transmitting, into a memory unit of the neural chip (plurality of SPAN, Figure 3), one or more current values (testing samples input to input neurons, §4.1) such that the one or more current values are stored in a short-term memory section (each SPAN respectively, ¶1-2 of §3 and §4.1) of the memory unit; 
comparing, by a ciphering unit of the neural chip, the one or more current values with the previously sensed values of the pre-trained data and neural model (Equation 6 is based on neuron input values xi, desired neural output based on pre-trained data yd, and actual neural model output yout, see also §4.1); 
performing, by the neural chip, one or more actions based on the comparison, wherein the one or more actions comprises:
comparing the current data blocks with previous data blocks (training samples input to input neurons, §4.1), indicating previously learned data associated with the previously sensed values of the pre-trained data and neural model, to determine inconsistency (accuracy, ¶1 of §4.2), wherein comparing the current data blocks with previous data blocks provides a deeper insight to the neural chip about the validity (classification accuracy, Figure 4) between the one or more current values (values in testing phase, Figure 4) and the previously sensed values (values in training phase, Figure 4), and
applying the one or more actions using the one or more current values for completing the task associated with the application based on the comparison, and thereby exhibiting learning capability  (“perception recognition and classification of input stimuli”, ¶3 of §5).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Mohemmed’s method of training a spiking neural network in order to train Park’s spiking neural network via supervised learning and for the improvement in classification accuracy over prior approaches (as discussed in Mohemmed’s Abstract and Conclusion).
The combination of Park and Mohemmed fails to teach:
the memory unit further comprises a long-term memory section storing pre-trained data and neural model comprising previously sensed values of the one or more physical parameters.
However, Indiveri teaches a neuromorphic system which includes short, medium and long time scale memory (Table 1) and their respective uses.  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Park’s training and testing data in long term memory using the hardware described in Indiveri’s Table 1 since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Indiveri.
For claim 2, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 1 and Park further teaches that the one or more physical parameters comprises at least one of an image, an audio, an odor, and motion of object (voice signal, claim 8).
For claim 3, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 1 and Park further teaches that the application comprises at least one of a medical research application, a space research application, and an information technology (IT) application (brainwave and cochlea signal extraction, claim 8).
For claim 4, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 1 and Park further teaches that the one or more sensors comprises a a silicon cochlea sensor (as explained below).  
Although silicon is not explicitly taught in Figure 17 or [0023], Examiner takes official notice that it is notoriously old and well known to use silicon to implement electronic circuits.  Therefore, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Park’s cochlea sensor using silicon since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
For claim 5, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 1 and Park further teaches that the one or more current values are unmatched with the previously sensed values of the pre-trained data and the neural model (required to result in the change in accuracy shown in Figure 4) and applying of the one or more actions comprises at least one of:
reaffirming validity of the previous data blocks when the current data blocks and the previous data blocks are matched during the comparison (accuracy, Table 2), and 
replacing the previous data blocks with the current data blocks when the current data blocks and the previous data blocks are not matched during the comparison (as understood by Figure 6 and Method 4 of §4.2).
For claim 6, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 1 and Mohemmed further teaches that:
monitoring the one or more actions applied using the at least one of the previously sensed values and the one or more current values (evolution of synaptic weights before and after training, Figure 6); 
learning from the one or more actions applied for completing the task based on the monitoring, wherein the learning is used to update the pre-trained data and neural model (“weights are adjusted after each incoming spatio-temporal pattern”, ¶4 of §5); and 
performing, based on the learning, at least one of,
continuing with the one or more actions when an objective associated with the task is met (target firing time, Figure 6), and 
redefining the one or more actions when the one or more actions deviates from the objective associated with the task (“synapses that transfer input spikes which are temporally close to the desired target spikes are potentiated.  On the other hand, synapses that transfer spike inputs at undesired times are inhibited”, ¶3 under Method 4 of §4.2).
For claim 7
the one or more current values are transmitted, into the memory unit, in at least one of a two-dimensional form, three-dimensional, and four- dimensional form (multiple time-varying inputs are received by each neuron, Figure 1).
For claim 8, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 1 and Park further teaches:
applying the one or more actions (perception recognition and classification of input stimuli, ¶3 of §5) using the previously sensed values for completing a task associated with the application (e.g., NeuCube, ¶4 of §5) when the one or more current values are matched with the previously sensed values  (when one or more neurons recognize a class, ¶2 of §5); and
displaying an outcome (mean accuracy and accuracy rate) associated with the applying of the one or more actions, using least one of the previously sensed values and the one or more current values for completing the task (as understood by examination of Figure 23), on a computing device connected with the neural chip (although not explicitly stated, the electronic device of Figure 6 does not calculate mean accuracy and accuracy rate, therefore, a computing device must be used to perform these operations).
For claim 9, Park teaches a neural chip for performing human-like operations ([0105]), the neural chip comprising:
one or more sensors (EEG and cochlea signal sensors, see Figures 17 and 18) for sensing one or more current values of one or more physical parameters indicating an environment associated with an application (Figures 17-21); 
Park fails to teach:
a memory unit, ciphering unit and a neural chip performing actions based on the comparison as claimed.
However, Mohemmed teaches:
a memory unit comprising a short-term memory section (plurality of SPAN, Figure 3) for storing the one or more current values (Table 1, ¶1-2 of §3, ¶1 of §4.1); 
a ciphering unit for comparing the one or more current values with the previously sensed values of the pre-trained data and neural model (Equation 6 is based on neuron input values xi, desired neural output based on pre-trained data yd, and actual neural model output yout, see also §4.1);
wherein the neural chip, based on the comparison, performs one or more actions, wherein the one or more actions comprises: 
comparing the current data blocks with previous data blocks (training samples input to input neurons, §4.1), indicating previously learned data associated with the previously sensed values of the pre-trained data and neural model, to determine inconsistency (accuracy, ¶1 of §4.2), wherein comparing the current data blocks with previous data blocks provides a deeper insight to the neural chip about the validity (classification accuracy, Figure 4) between the one or more current values (values in testing phase, Figure 4) and the previously sensed values (values in training phase, Figure 4), and 
applying the one or more actions using the one or more current values for completing the task associated with the application based on the comparison, and thereby exhibiting learning capability (“perception recognition and classification of input stimuli”, ¶3 of §5).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Mohemmed’s method of training a spiking neural network in order to train Park’s spiking neural network via supervised learning and for the improvement in classification accuracy over prior approaches (as discussed in Mohemmed’s Abstract and Conclusion).
The combination of Park and Mohemmed fails to teach:
a memory unit comprising a long-term memory section for storing previously pre-trained data and neural model comprising previously sensed values of the one or more physical parameters;
However, Indiveri teaches a neuromorphic system which includes short, medium and long time scale memory (Table 1) and their respective uses.  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Park’s training and testing data in long term memory using the hardware described in Indiveri’s Table 1 since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Indiveri.
For claim 10, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 9 and Park further teaches that the one or more physical parameters comprises at least one of an image, an audio, an odor, and motion of object (voice signal, claim 8).
For claim 11, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 9 and Park further teaches that the application comprises at least one of a medical research application, a space research application, and an information technology (IT) application (brainwave and cochlea signal extraction, claim 8).
For claim 12, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 9 and Park further teaches that the one or more sensors comprises a silicon cochlea sensor (as explained below).  
Although silicon is not explicitly taught in Figure 17 or [0023], Examiner takes official notice that it is notoriously old and well known to use silicon to implement electronic circuits.  Therefore, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Park’s cochlea sensor using silicon since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
For claim 13, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 9 and Park further teaches that the one or more current values are unmatched with the previously sensed values of the pre-trained data and the neural model (required to result in the change in accuracy shown in Figure 4) and applying of the one or more actions comprises at least one of:
reaffirming validity of the previous data blocks when the current data blocks and the previous data blocks are matched during the comparison (accuracy, Table 2), and 
replacing the previous data blocks with the current data blocks when the current data blocks and the previous data blocks are not matched during the comparison (as understood by Figure 6 and Method 4 of §4.2).
For claim 14
monitors the one or more actions applied using the at least one of the previously sensed values and the one or more current values (evolution of synaptic weights before and after training, Figure 6); 
learns from the one or more actions applied for completing the task based on the monitoring, wherein the learning is used to update the pre-trained data and neural model (“weights are adjusted after each incoming spatio-temporal pattern”, ¶4 of §5); and 
performs, based on the learning, at least one of,
continuing with the one or more actions when an objective associated with the task is met (target firing time, Figure 6), and 
redefining the one or more actions when the one or more actions deviates from the objective associated with the task (“synapses that transfer input spikes which are temporally close to the desired target spikes are potentiated.  On the other hand, synapses that transfer spike inputs at undesired times are inhibited”, ¶3 under Method 4 of §4.2).
For claim 15, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 9 and Mohemmed further teaches that:
the one or more current values are transmitted, into the memory unit, in at least one of a two-dimensional form, three-dimensional, and four- dimensional form (multiple time-varying inputs are received by each neuron, Figure 1).
For claim 16
applying the one or more actions (perception recognition and classification of input stimuli, ¶3 of §5) using the previously sensed values for completing a task associated with the application (e.g., NeuCube, ¶4 of §5) when the one or more current values are matched with the previously sensed values  (when one or more neurons recognize a class, ¶2 of §5); and
further displaying an outcome (mean accuracy and accuracy rate) associated with the applying of the one or more actions, using least one of the previously sensed values and the one or more current values for completing the task (as understood by examination of Figure 23), on a computing device connected with the neural chip (although not explicitly stated, the electronic device of Figure 6 does not calculate mean accuracy and accuracy rate, therefore, a computing device must be used to perform these operations).
For claim 17, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 9 and Indiveri further teaches:
a short-term controller (command and control block, Figure 4) and a long-term controller (DMA block, §II-B-1) for controlling the short-term memory section and the long-term memory section respectively.
For claim 18, Park teaches:
sensing one or more current values of one or more physical parameters (EEG and cochlea signal sensors, see Figures 17 and 18) indicating an environment associated with an application (Figures 17-21); 
Park fails to teach:
a non-transitory computer-readable storage medium including instructions stored thereon that when processed by at least one processor cause a neural chip to perform said operations; 
the memory unit further comprises a long-term memory section storing pre-trained data and neural model comprising previously sensed values of the one or more physical parameters; and
the transmitting, comparing and performing steps as claimed.
However, Mohemmed teaches:
transmitting, into a memory unit of the neural chip (plurality of SPAN, Figure 3), one or more current values (Table 1, ¶1 of §4.1) such that the one or more current values are stored in a short-term memory section (each SPAN respectively, ¶1-2 of §3) of the memory unit; 
comparing the one or more current values with the previously sensed values of the pre- trained data and neural model (Equation 6 is based on neuron input values xi, desired neural output based on pre-trained data yd, and actual neural model output yout, see also §4.1); 
performing, based on the comparison, one or more actions based on the comparison, wherein the one or more actions comprises:
comparing the current data blocks with previous data blocks (training samples input to input neurons, §4.1), indicating previously learned data associated with the previously sensed values of the pre-trained data and neural model, to determine inconsistency (accuracy, ¶1 of §4.2), wherein comparing the current data blocks with previous data blocks provides a deeper insight to the neural chip about the validity (classification accuracy, Figure 4) between the one or more current values (values in testing phase, Figure 4) and the previously sensed values (values in training phase, Figure 4), and 
applying the one or more actions using the one or more current values for completing the task associated with the application based on the comparison, and thereby exhibiting learning capability (“perception recognition and classification of input stimuli”, ¶3 of §5)..
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Mohemmed’s method of training a spiking neural network in order to train Park’s spiking neural network via supervised learning and for the improvement in classification accuracy over prior approaches (as discussed in Mohemmed’s Abstract and Conclusion).
The combination of Park and Mohemmed fails to teach:
a non-transitory computer-readable storage medium including instructions stored thereon that when processed by at least one processor cause a neural chip to perform said operations; and
the memory unit further comprises a long-term memory section storing pre-trained data and neural model comprising previously sensed values of the one or more physical parameters.
However, Indiveri teaches a neuromorphic system which includes short, medium and long time scale memory (Table 1) and their respective uses.  Furthermore, Indiveri teaches small-scare special purpose neuromorphic systems which can implement 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Park’s training and testing data in long term memory using the hardware described in Indiveri’s Table 1 since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Indiveri.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a non-transitory computer-readable storage medium including instructions stored thereon that when processed by at least one processor causes a neural chip to perform said operations defined by the combination of Park, Mohemmed, and Indiveri since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Indiveri.
For claim 19, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 18 and Park further teaches that the one or more physical parameters comprises at least one of an image, an audio, an odor, and motion of object (voice signal, claim 8).
For claim 20, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 18 and Park further teaches that the application comprises at least one of a medical research application, a space research application, and an information technology (IT) application 
For claim 21, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 18 and Park further teaches that the one or more sensors comprises a silicon cochlea sensor (as explained below).  
Although silicon is not explicitly taught in Figure 17 or [0023], Examiner takes official notice that it is notoriously old and well known to use silicon to implement electronic circuits.  Therefore, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Park’s cochlea sensor using silicon since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
For claim 22, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 18 and Park further teaches that the one or more current values are unmatched with the previously sensed values of the pre-trained data and the neural model (required to result in the change in accuracy shown in Figure 4) and applying of the one or more actions comprises at least one of:
reaffirming validity of the previous data blocks when the current data blocks and the previous data blocks are matched during the comparison (accuracy, Table 2), and 
replacing the previous data blocks with the current data blocks when the current data blocks and the previous data blocks are not matched during the comparison (as understood by Figure 6 and Method 4 of §4.2).
For claim 23
monitor the one or more actions applied using the at least one of the previously sensed values and the one or more current values (evolution of synaptic weights before and after training, Figure 6); 
learn from the one or more actions applied for completing the task based on the monitoring, wherein the learning is used to update the pre-trained data and neural model (“weights are adjusted after each incoming spatio-temporal pattern”, ¶4 of §5); and 
perform, based on the learning, at least one of,
continuing with the one or more actions when an objective associated with the task is met (target firing time, Figure 6), and 
redefining the one or more actions when the one or more actions deviates from the objective associated with the task (“synapses that transfer input spikes which are temporally close to the desired target spikes are potentiated.  On the other hand, synapses that transfer spike inputs at undesired times are inhibited”, ¶3 under Method 4 of §4.2).
For claim 24, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 18 and Park further teaches:
apply the one or more actions (perception recognition and classification of input stimuli, ¶3 of §5) using the previously sensed values for completing a task associated with the application (e.g., NeuCube, ¶4 of §5) when the one or more current values are matched with the previously sensed values  (when one or more neurons recognize a class, ¶2 of §5); and
connect the neural chip with a computing device configured to display an outcome (mean accuracy and accuracy rate) associated with the applying the one or more actions (although not explicitly stated, it is understood the electronic device of Figure 6 does not calculate mean accuracy and accuracy rate, therefore, a computing device must be used to perform these operations) associated with the applying of the one or more actions, using least one of the previously sensed values and the one or more current values for completing the task (as understood by examination of Figure 23),.
For claim 25, the combination of Park, Mohemmed and Indiveri teaches the limitations of claim 18 and Indiveri further teaches:
a short-term controller (command and control block, Figure 4) and a long-term controller (DMA block, §II-B-1) for controlling the short-term memory section and the long-term memory section respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123